DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 5/25/2021 has been considered.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical sensor device, comprising: an optical filter with an angle-dependent wavelength characteristic comprising one or more channels, wherein each channel, of the one or more channels, is configured to pass light associated with particular wavelengths to a subset of sensor elements, of the set of sensor elements, of the optical sensor based on an angle of incidence of the light on the channel; a phase mask configured to distribute a plurality of light beams associated with a subject in an encoded pattern on an input surface of the optical filter; and one or more processors configured to: determine, based on the sensor data and information associated with the encoded pattern, spatial information associated with the subject; and perform one or more actions based on the spectral information and the spatial information, in combination with the rest of the limitations of the claim.
	Claims 2-10 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of an optical sensor device, sensor data associated with a plurality of light beams that were distributed in an encoded pattern on an input surface of an optical filter of the optical sensor device by a phase mask of the optical sensor device; identify, based on the sensor data, a channel, of one or more channels of the optical filter, that received and passed a light beam; determine, based on information associated with the encoded pattern and identifying the channel, an angle of incidence of the light beam on the channel; determine, based on the angle of incidence of the light beam and angle shift information associated with the channel, a wavelength range associated with the light beam, in combination with the rest of the limitations of the claim.
	Claims 12-15 are allowed by the virtue of dependency on the allowed claim 11.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, comprising: obtaining, by an optical sensor device and from an optical sensor of the optical sensor device, sensor data associated with a plurality of light beams that were distributed in an encoded pattern on an input surface of an optical filter of the optical sensor device by a phase mask of the optical sensor device; identifying, by the optical sensor device and based on the sensor data, a channel, of one or more channels of the optical filter, that received and passed a light beam; identifying, by the optical sensor device and based on the sensor data, a sensor element of the optical sensor that received the light beam; determining, by the optical sensor device and based on information associated with the encoded pattern and identifying the channel and the sensor element, an angle of incidence of the light beam on the channel; determining, by the optical sensor device and based on the angle of incidence of the light beam and angle shift information associated with the channel, a wavelength range associated with the light beam, in combination with the rest of the limitations of the claim.
	Claims 17-20 are allowed by the virtue of dependency on the allowed claim 16.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Geshwind et al. (US 2005/0243312 A1) teaches a spectral measurement device comprising an entrance aperture for receiving an electromagnetic energy and a mask located at the entrance aperture in the form of a two-dimensional encodement pattern.  An optical element conditions the electromagnetic energy received from the mask for presentation to the spectral dispersion element and the and a spectral dispersion element disperses the electromagnetic energy in one or more dimensions.  Additionally, the optical element conditions the dispersed electromagnetic energy onto an array of detector elements (abstract). However, Geshwind does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886